Name: 80/1117/EEC: Council Decision of 4 December 1980 amending Decisions 75/459/EEC, 76/206/EEC, 77/803/EEC and 77/804/EEC concerning European Social Fund aid measures for certain categories of persons
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-10

 Avis juridique important|31980D111780/1117/EEC: Council Decision of 4 December 1980 amending Decisions 75/459/EEC, 76/206/EEC, 77/803/EEC and 77/804/EEC concerning European Social Fund aid measures for certain categories of persons Official Journal L 332 , 10/12/1980 P. 0017 - 0018 Greek special edition: Chapter 01 Volume 3 P. 0005 ****( 1 ) OJ NO L 28 , 4 . 2 . 1971 , P . 15 . ( 2 ) OJ NO L 337 , 27 . 12 . 1977 , P . 8 . ( 3 ) OJ NO C 291 , 10 . 11 . 1980 , P . 57 . ( 4 ) OPINION DELIVERED ON 30 OCTOBER 1980 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 5 ) OJ NO L 199 , 30 . 7 . 1975 , P . 36 . ( 6 ) OJ NO L 374 , 30 . 12 . 1978 , P . 37 . ( 7 ) OJ NO L 39 , 14 . 2 . 1976 , P . 39 . ( 8 ) OJ NO L 337 , 27 . 12 . 1977 , P . 10 . ( 9 ) OJ NO L 337 , 27 . 12 . 1977 , P . 12 . ( 10 ) OJ NO L 337 , 27 . 12 . 1977 , P . 14 . COUNCIL DECISION OF 4 DECEMBER 1980 AMENDING DECISIONS 75/459/EEC , 76/206/EEC , 77/803/EEC AND 77/804/EEC CONCERNING EUROPEAN SOCIAL FUND AID MEASURES FOR CERTAIN CATEGORIES OF PERSONS ( 80/1117/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 71/66/EEC OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ), AS AMENDED BY DECISION 77/801/EEC ( 2 ), AND IN PARTICULAR ARTICLE 4 OF THAT DECISION , HAVING REGARD TO THE OPINION OF THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 4 ), WHEREAS : - COUNCIL DECISION 75/459/EEC OF 22 JULY 1975 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR PERSONS AFFECTED BY EMPLOYMENT DIFFICULTIES ( 5 ), AS LAST AMENDED BY DECISION 78/1036/EEC ( 6 ), AND - COUNCIL DECISION 76/206/EEC OF 9 FEBRUARY 1976 ON INTERVENTION BY THE EUROPEAN SOCIAL FUND IN FAVOUR OF PERSONS EMPLOYED IN THE TEXTILE AND CLOTHING INDUSTRIES ( 7 ), AS LAST AMENDED BY DECISION 77/802/EEC ( 8 ), - COUNCIL DECISION 77/803/EEC OF 20 DECEMBER 1977 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR MIGRANT WORKERS ( 9 ), - COUNCIL DECISION 77/804/EEC OF 20 DECEMBER 1977 ON ACTION BY THE EUROPEAN SOCIAL FUND FOR WOMEN ( 10 ) EXPIRE ON 31 DECEMBER 1980 ; WHEREAS THE IMBALANCE OF EMPLOYMENT WITHIN THE COMMUNITY RENDERS APPARENT THE NECESSITY TO PURSUE SPECIFIC JOINT ACTIONS FOR PERSONS EMPLOYED IN THE TEXTILE AND CLOTHING SECTORS , MIGRANT WORKERS AND THEIR FAMILIES , YOUNG PEOPLE UNDER 25 AFFECTED BY EMPLOYMENT DIFFICULTIES , AND WOMEN , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . IN ARTICLE 5 OF DECISION NO 75/459/EEC THE DATE 1 JANUARY 1981 SHALL BE REPLACED BY 1 JANUARY 1983 . 2 . IN ARTICLE 3 OF DECISION NO 76/206/EEC THE DATE 1 JANUARY 1981 SHALL BE REPLACED BY 1 JANUARY 1983 . 3 . IN ARTICLE 4 , SECOND SUBPARAGRAPH , OF DECISION 77/803/EEC THE DATE 1 JANUARY 1981 SHALL BE REPLACED BY 1 JANUARY 1983 . 4 . IN ARTICLE 3 , SECOND SUBPARAGRAPH , OF DECISION 77/804/EEC THE DATE 1 JANUARY 1981 SHALL BE REPLACED BY 1 JANUARY 1983 . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL TAKE EFFECT ON 1 JANUARY 1981 . DONE AT BRUSSELS , 4 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . BARTHEL